
	
		I
		111th CONGRESS
		1st Session
		H. R. 2521
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Ms. DeLauro (for
			 herself, Mr. Ellison,
			 Mr. Israel,
			 Mr. Weiner,
			 Ms. Bordallo,
			 Ms. Hirono,
			 Mr. Delahunt,
			 Ms. Sutton,
			 Mr. Ryan of Ohio,
			 Mr. Welch,
			 Ms. Woolsey,
			 Mr. McGovern,
			 Ms. Schakowsky,
			 Mr. Driehaus,
			 Mr. McDermott,
			 Ms. Berkley,
			 Mr. Massa,
			 Mr. Courtney,
			 Mr. Blumenauer,
			 Mr. Frank of Massachusetts,
			 Ms. Moore of Wisconsin,
			 Mr. Van Hollen,
			 Mr. Etheridge,
			 Mr. Fattah,
			 Mr. Yarmuth,
			 Mr. Larson of Connecticut, and
			 Mr. Farr) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate efficient investments and financing of
		  infrastructure projects and new job creation through the establishment of a
		  National Infrastructure Development Bank, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Infrastructure Development
			 Bank Act of 2009.
		2.FindingsCongress finds the following:
			(1)According to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure in the United States earns a grade point average of D, and an
			 estimated $2,200,000,000,000 investment is needed over the next 5 years to meet
			 adequate conditions.
			(2)According to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade our surface transportation system to a state of good repair and create
			 a more advanced system.
			(3)According to the
			 Federal Highway Administration up to $131,700,000,000 must be invested annually
			 for a 20-year period to improve bridge efficiencies and the physical condition
			 and operational performance of the highway system of the United States.
			(4)According to the
			 Federal Transit Administration, up to $21,800,000,000 must be invested annually
			 for a 20-year period to improve conditions and performance of the major transit
			 systems of the United States.
			(5)The Environmental
			 Protection Agency projects that—
				(A)$183,600,000,000
			 is needed for installation and maintenance of drinking water transmission and
			 distribution systems through 2022; and
				(B)$202,500,000,000
			 is needed for publicly owned wastewater systems-related infrastructure needs
			 through 2024.
				(6)According to the
			 Edison Electric Institute, to maintain current levels of service given expected
			 growth in demand, electric utilities need to invest an annual average
			 of—
				(A)$28,000,000,000
			 for generation;
				(B)$12,000,000,000
			 for transmission; and
				(C)$34,000,000,000 for
			 distribution of electricity.
				(7)According to the
			 American Council on Renewable Energy, renewable energy could provide up to 635
			 gigawatts of new electricity generating capacity by 2025—a substantial
			 contribution and potentially more than the Nation’s need for new capacity,
			 according to the United States Energy Information Administration.
			(8)According to the
			 United States Green Building Council, United States buildings account for 38.9
			 percent of primary energy use, 38 percent of carbon emissions, and 72 percent
			 of electricity consumption.
			(9)There are over 1,200,000 units of public
			 housing nationwide, with an accumulated capital needs backlog of approximately
			 $18,000,000,000, with an additional $2,000,000,000 accruing each year.
			(10)According to the
			 Organization for Economic Cooperation and Development (OECD), the United States
			 ranks 15th among OECD nations in broadband access per 100 inhabitants.
			(11)Although grant
			 programs of the Government must continue to play a central role in financing
			 the transportation, environment, energy, and telecommunications infrastructure
			 needs of the United States, current and foreseeable demands on existing
			 Federal, State, and local funding for infrastructure expansion exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States’ ability to sustain long-term economic
			 development, productivity, and international competitiveness.
			(12)The capital
			 markets, including central banks, pension funds, financial institutions,
			 sovereign wealth funds and insurance companies, have a growing interest in
			 infrastructure investment. The establishment of a United States
			 Government-owned institution that would provide this investment opportunity
			 through high quality bond issues that would be used to finance qualifying
			 infrastructure projects would attract needed capital for United States
			 infrastructure development.
			3.DefinitionsFor purposes of this Act, the following
			 definitions apply unless the context requires otherwise:
			(1)BankThe
			 term Bank means the National Infrastructure Development Bank
			 established under section 4(a).
			(2)BoardThe
			 term Board means the National Infrastructure Development Bank
			 Board.
			(3)Chief asset and
			 liability management officerThe term chief asset and
			 liability management officer means the chief individual responsible for
			 coordinating the management of assets and liabilities of the Bank.
			(4)Chief compliance
			 officerThe term chief compliance officer or CCO
			 means the chief individual responsible for overseeing and managing the
			 compliance and regulatory affairs issues of the Bank.
			(5)Chief financial
			 officerThe term chief financial officer or CFO
			 means the chief individual responsible for managing the financial risks,
			 planning, and reporting of the Bank.
			(6)Chief loan
			 origination officerThe term chief loan origination
			 officer means the chief individual responsible for the processing of
			 new loans provided by the Bank.
			(7)Chief operations
			 officerThe term chief operations officer or COO
			 means the chief individual responsible for information technology and the day
			 to day operations of the Bank.
			(8)Chief risk
			 officerThe term chief risk officer or CRO means
			 the chief individual responsible for managing operational and
			 compliance-related risks of the Bank.
			(9)Chief treasury
			 officerThe term chief treasury officer means the
			 chief individual responsible for managing the Bank’s treasury
			 operations.
			(10)DevelopmentThe
			 terms development and develop mean, with respect
			 to an infrastructure project, any—
				(A)preconstruction
			 planning, feasibility review, permitting, design work, and other
			 preconstruction activities; and
				(B)construction,
			 reconstruction, rehabilitation, replacement, or expansion.
				(11)Disadvantaged
			 communityThe term disadvantaged community means a
			 community with a median household income of less than 80 percent of the
			 statewide median household income for the State in which the community is
			 located.
			(12)Energy
			 infrastructure projectThe term energy infrastructure
			 project means any project for energy transmission, energy efficiency
			 enhancement for buildings, public housing, and schools, renewable energy, and
			 energy storage.
			(13)EntityThe term entity means an
			 individual, corporation, partnership (including a public-private partnership),
			 joint venture, trust, and a State or other governmental entity, including a
			 political subdivision or any other instrumentality of a State or a revolving
			 fund.
			(14)Environmental
			 infrastructure projectThe term environmental
			 infrastructure project means any project for the establishment,
			 maintenance, or enhancement of any drinking water and wastewater treatment
			 facility, storm water management system, dam, levee, open space management
			 system, solid waste disposal facility, hazardous waste facility, or industrial
			 site cleanup.
			(15)Executive
			 directorThe term executive director means the
			 individual serving as the chief executive officer of the Bank.
			(16)General
			 counselThe term general counsel means the
			 individual who serves as the chief lawyer for the Bank.
			(17)Infrastructure
			 projectThe term infrastructure project means any
			 energy, environmental, telecommunications, or transportation infrastructure
			 project.
			(18)Public benefit
			 bondThe term public
			 benefit bond means a bond issued with respect to an infrastructure
			 project in accordance with this Act if—
				(A)the net spendable proceeds from the sale of
			 the issue may be used for expenditures incurred after the date of issuance with
			 respect to the project, subject to the rules of the Bank;
				(B)the bond issued by the Bank is in
			 registered form and meets the requirements of this Act and otherwise applicable
			 law;
				(C)the term of each bond which is part of the
			 issue is greater than 30 years; and
				(D)the payment of principal with respect to
			 the bond is the obligation of the Bank.
				(19)Public-private
			 partnershipThe term
			 public-private partnership means any entity—
				(A)(i)which is undertaking the
			 development of all or part of an infrastructure project, which will have a
			 public benefit, pursuant to requirements established in one or more contracts
			 between the entity and a State or an instrumentality of a State; or
					(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State; and
					(B)which owns,
			 leases, or operates, or will own, lease, or operate, the project in whole or in
			 part, and at least one of the participants in the entity is a nongovernmental
			 entity.
				(20)Revolving
			 fundThe term revolving fund means a fund or
			 program established by a State or a political subdivision or other
			 instrumentality of a State, the principal activity of which is to make loans,
			 commitments, or other financial accommodation available for the development of
			 one or more categories of infrastructure projects.
			(21)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 designee of the Secretary.
			(22)Smart
			 gridThe term smart grid means a system that
			 provides for any of the smart grid functions set forth in section 1306(d) of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).
			(23)Smart
			 growthThe term smart growth means growth in the
			 center of a city to avoid urban sprawl.
			(24)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
			(25)Telecommunications
			 infrastructure projectThe term telecommunications
			 infrastructure project means any project involving infrastructure
			 required to provide communications by wire or radio.
			(26)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means any project for the construction,
			 maintenance, or enhancement of highways, roads, bridges, transit and intermodal
			 systems, inland waterways, commercial ports, airports, high speed rail and
			 freight rail systems.
			4.Establishment of
			 national infrastructure development bank
			(a)Establishment of
			 national infrastructure development bankThe National
			 Infrastructure Development Bank is established as a wholly owned Government
			 corporation subject to chapter 91 of title 31, United States Code (commonly
			 known as the Government Corporation Control Act), except as
			 otherwise provided in this Act.
			(b)Responsibility
			 of the secretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing the establishment of the bank in accordance
			 with this Act.
			(c)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by inserting after subparagraph (N) the following:
				
					(O)the National Infrastructure Development
				Bank.
					.
			5.Board of
			 directors
			(a)In
			 generalThe Bank shall have a
			 Board of Directors consisting of 5 members appointed by the President by and
			 with the advice and consent of the Senate.
			(b)QualificationsThe
			 directors of the Board shall include individuals representing different regions
			 of the United States and—
				(1)2
			 of the directors shall have public sector experience; and
				(2)3
			 of the directors shall have private sector experience.
				(c)Chairperson and
			 vice chairpersonAs designated at the time of appointment, one of
			 the directors of the Board shall be designated chairperson of the Board by the
			 President and one shall be designated as vice chairperson of the Board by the
			 President.
			(d)Terms
				(1)In
			 generalExcept as provided in paragraph (2) and subsection (f),
			 each director shall be appointed for a term of 6 years.
				(2)Initial
			 staggered termsOf the initial members of the Board—
					(A)the chairperson
			 and vice chairperson shall be appointed for terms of 6 years;
					(B)1 shall be
			 appointed for a term of 5 years;
					(C)1 shall be
			 appointed for a term of 4 years; and
					(D)1 shall be
			 appointed for a term of 3 years.
					(e)Date of initial
			 nominationsThe initial nominations by the President for
			 appointment of directors to the Board shall be made not later than 60 days
			 after the date of enactment of this Act.
			(f)Vacancies
				(1)In
			 generalA vacancy on the
			 Board shall be filled in the manner in which the original appointment was
			 made.
				(2)Appointment to
			 replace during termAny
			 director appointed to fill a vacancy occurring before the expiration of the
			 term for which the director’s predecessor was appointed shall be appointed only
			 for the remainder of the term.
				(3)DurationA
			 director may serve after the expiration of that director’s term until a
			 successor has taken office.
				(g)QuorumThree
			 directors shall constitute a quorum.
			(h)ReappointmentA
			 director of the Board appointed by the President may be reappointed by the
			 President in accordance with this section.
			(i)Per diem
			 reimbursementDirectors of the Board shall serve on a part-time
			 basis and shall receive a per diem when engaged in the actual performance of
			 Bank business, plus reasonable reimbursement for travel, subsistence, and other
			 necessary expenses incurred in the performance of their duties.
			(j)LimitationsA director of the Board may not participate
			 in any review or decision affecting a project under consideration for
			 assistance under this Act if the director has or is affiliated with a person
			 who has an interest in such project.
			(k)Powers and
			 limitations of the board
				(1)PowersIn
			 order to carry out the purposes of the Bank as set forth in this Act, the Board
			 shall be responsible for monitoring and overseeing infrastructure projects and
			 have the following powers:
					(A)To make senior and
			 subordinated loans and purchase senior and subordinated debt securities and
			 enter into a binding commitment to make any such loan or purchase any such
			 security, on such terms as the Board may determine, in the Board’s discretion,
			 to be appropriate, the proceeds of which are to be used to finance or refinance
			 the development of one or more infrastructure projects.
					(B)To issue and sell
			 debt securities of the Bank on such terms as the Board shall determine from
			 time to time.
					(C)To issue public benefit bonds and to
			 provide direct subsidies to infrastructure projects from amounts made available
			 from the issuance of such bonds.
					(D)To make loan
			 guarantees.
					(E)To make agreements
			 and contracts with any entity in furtherance of the business of the
			 Bank.
					(F)To borrow on the
			 global capital market and lend to regional, State, and local entities, and
			 commercial banks for the purpose of funding infrastructure projects.
					(G)To purchase, pool,
			 and sell infrastructure-related loans and securities on the global capital
			 market.
					(H)To purchase in the open market any of the
			 Bank’s outstanding obligations at any time and at any price.
					(I)To monitor and oversee infrastructure
			 projects financed, in whole or in part, by the Bank.
					(J)To acquire, lease,
			 pledge, exchange, and dispose of real and personal property and otherwise
			 exercise all the usual incidents of ownership of property to the extent the
			 exercise of such powers are appropriate to and consistent with the purposes of
			 the Bank.
					(K)To sue and be sued
			 in the Bank’s corporate capacity in any court of competent jurisdiction, except
			 that no attachment, injunction, or similar process, may be issued against the
			 property of the Bank or against the Bank with respect to such property.
					(L)To indemnify the
			 directors and officers of the Bank for liabilities arising out of the actions
			 of the directors and officers in such capacity, in accordance with, and subject
			 to the limitations contained in, this Act.
					(M)To serve as the
			 primary liaison between the Bank, Congress, the executive branch, and State and
			 local governments and to represent the Bank’s interests.
					(N)To exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of the Bank.
					(2)Limitations
					(A)Issuance of debt
			 securityThe Board may not issue any debt security without the
			 prior consent of the Secretary.
					(B)Issuance of
			 voting securityThe Board may not issue any voting security in
			 the Bank to any entity other than the Secretary.
					(3)Actions
			 consistent with self-supporting entity statusThe Board shall
			 conduct its business in a manner consistent with the requirements of this
			 section.
				(4)Coordination
			 with state and local regulatory authorityThe provision of
			 financial assistance by the Board pursuant to this Act shall not be construed
			 as—
					(A)limiting the right
			 of any State or political subdivision or other instrumentality of a State to
			 approve or regulate rates of return on private equity invested in a project;
			 or
					(B)otherwise
			 superseding any State law or regulation applicable to a project.
					(5)Federal
			 personnel requestsThe Board
			 shall have the power to request the detail, on a reimbursable basis, of
			 personnel from other Federal agencies with specific expertise not available
			 from within the Bank or elsewhere. The head of any Federal agency may detail,
			 on a reimbursable basis, any personnel of such agency requested by the Board
			 and shall not withhold unreasonably the detail of any personnel requested by
			 the Board.
				(l)Meetings
				(1)Open to the
			 public; noticeAll meetings
			 of the Board held to conduct the business of the Bank shall be open to the
			 public and shall be preceded by reasonable notice.
				(2)Initial
			 meetingThe Board shall meet
			 not later than 90 days after the date on which all directors of the Board are
			 first appointed and otherwise at the call of the Chairperson.
				(3)Exception for
			 closed meetingsPursuant to such rules as the Board may establish
			 through their bylaws, the directors may close a meeting of the Board if, at the
			 meeting, there is likely to be disclosed information which could adversely
			 affect or lead to speculation relating to an infrastructure project under
			 consideration for assistance under this Act or in financial or securities or
			 commodities markets or institutions, utilities, or real estate. The
			 determination to close any meeting of the Board shall be made in a meeting of
			 the Board, open to the public, and preceded by reasonable notice. The Board
			 shall prepare minutes of any meeting which is closed to the public and make
			 such minutes available as soon as the considerations necessitating closing such
			 meeting no longer apply.
				6.Executive
			 committee
			(a)In
			 generalThe Board shall have
			 an executive committee consisting of 9 members, headed by the executive
			 director of the Bank.
			(b)Executive
			 DirectorA majority of the Board shall have the authority to
			 appoint and reappoint the executive director.
			(c)CEOThe
			 executive director shall be the chief executive officer of the Bank, with such
			 executive functions, powers, and duties as may be prescribed by this Act, the
			 bylaws of the Bank, or the Board.
			(d)Other executive
			 officersThe Board shall appoint, remove, fix the compensation,
			 and define duties of 8 other executive officers to serve on the Executive
			 Committee as the—
				(1)chief compliance officer;
				(2)chief financial
			 officer;
				(3)chief asset and
			 liability management officer;
				(4)chief loan
			 origination officer;
				(5)chief operations
			 officer;
				(6)chief risk
			 officer;
				(7)chief treasury
			 officer; and
				(8)general
			 counsel.
				(e)QualificationsThe
			 executive director and other executive officers shall have demonstrated
			 experience and expertise in one or more of the following:
				(1)Transportation
			 infrastructure.
				(2)Environmental
			 infrastructure.
				(3)Energy
			 infrastructure.
				(4)Telecommunications
			 infrastructure.
				(5)Economic
			 development.
				(6)Workforce
			 development.
				(7)Public
			 health.
				(8)Private or public
			 finance.
				(f)DutiesIn
			 order to carry out the purposes of the Bank as set forth in this Act, the
			 executive committee shall—
				(1)establish
			 disclosure and application procedures for entities nominating projects for
			 assistance under this Act;
				(2)accept, for
			 consideration, project proposals relating to the development of infrastructure
			 projects, which meet the basic criteria established by the Board, and which are
			 submitted by an entity;
				(3)provide
			 recommendations to the Board and place project proposals accepted by the
			 executive committee on a list for consideration for financial assistance from
			 the Board;
				(4)provide technical
			 assistance to entities receiving financing from the Bank and otherwise
			 implement decisions of the Board.
				(g)VacancyA
			 vacancy in the position of executive director shall be filled in the manner in
			 which the original appointment was made.
			(h)CompensationThe compensation of the executive director
			 and other executive officers of the executive committee shall be determined by
			 the Board.
			(i)RemovalThe executive director and other executive
			 officers may be removed at the discretion of a majority of the Board.
			(j)TermThe executive director and other executive
			 officers shall serve a 6-year term and may be reappointed in accordance with
			 this section.
			(k)LimitationsThe executive director and other executive
			 officers shall not—
				(1)hold any other
			 public office;
				(2)have any interest
			 in an infrastructure project considered by the Board;
				(3)have any interest
			 in an investment institution, commercial bank, or other entity seeking
			 financial assistance for any infrastructure project from the Bank; and
				(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
				7.Risk
			 management committee
			(a)Establishment of
			 risk management committeeThe
			 Bank shall establish a risk management committee consisting of 5 members,
			 headed by the chief risk officer.
			(b)AppointmentsA majority of the Board shall have the
			 authority to appoint and reappoint the CRO of the Bank.
			(c)Functions;
			 duties
				(1)In
			 generalThe CRO shall have
			 such functions, powers, and duties as may be prescribed by one or more of the
			 following: this Act, the bylaws of the Bank, and the Board. The CRO shall
			 report directly to the Board.
				(2)Risk management
			 dutiesIn order to carry out the purposes of this Act, the risk
			 management committee shall—
					(A)create financial, credit, and operational
			 risk management guidelines and policies to be adhered to by the Bank;
					(B)set guidelines to ensure diversification of
			 lending activities by both region and infrastructure project type;
					(C)create conforming standards for
			 infrastructure finance securities;
					(D)monitor financial,
			 credit and operational exposure of the Bank; and
					(E)provide financial
			 recommendations to the Board.
					(d)Other risk
			 management officersThe Board
			 shall appoint, remove, fix the compensation, and define the duties of 4 other
			 risk management officers to serve on the risk management committee.
			(e)QualificationsThe
			 CRO and other risk management officers shall have demonstrated experience and
			 expertise in one or more of the following:
				(1)Treasury and asset
			 and liability management.
				(2)Investment
			 regulations.
				(3)Insurance.
				(4)Credit risk
			 management and credit evaluations.
				(5)Related
			 disciplines.
				(f)VacancyA
			 vacancy in the position of CRO or any other risk management officer shall be
			 filled in the manner in which the original appointment was made.
			(g)CompensationThe compensation of the CRO and other risk
			 management officers shall be determined by the Board.
			(h)RemovalThe
			 CRO and any other risk management officers may be removed at the discretion of
			 a majority of the Board.
			(i)TermThe
			 CRO and other risk management officers shall serve a 6-year term and may be
			 reappointed in accordance with this section.
			(j)LimitationsThe
			 CRO and other risk management officers shall not—
				(1)hold any other public office;
				(2)have any interest
			 in an infrastructure project considered by the Board;
				(3)have any interest in an investment
			 institution, commercial bank, or other entity seeking financial assistance for
			 any infrastructure project from the Bank; and
				(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
				8.Audit
			 Committee
			(a)In
			 generalThe Bank shall have an audit committee consisting of 5
			 members, headed by the chief compliance officer of the Bank.
			(b)AppointmentsA
			 majority of the Board shall have the authority to appoint and reappoint the CCO
			 of the Bank.
			(c)Functions;
			 dutiesThe CCO shall have such functions, powers, and duties as
			 may be prescribed by one or more of the following: this Act, the bylaws of the
			 Bank, and the Board. The CCO shall report directly to the Board.
			(d)Audit
			 dutiesIn order to carry out the purposes of the Bank under this
			 Act, the audit committee shall—
				(1)provide internal
			 controls and internal auditing activities for the Bank;
				(2)maintain
			 responsibility for the accounting activities of the Bank;
				(3)issue financial
			 reports of the Bank; and
				(4)complete reports
			 with outside auditors and public accountants appointed by the Board.
				(e)Other audit
			 officersThe Board shall
			 appoint, remove, fix the compensation, and define the duties of 4 other audit
			 officers to serve on the audit committee.
			(f)QualificationsThe
			 CCO and other audit officers shall have demonstrated experience and expertise
			 in one or more of the following:
				(1)Internal
			 auditing.
				(2)Internal
			 investigations.
				(3)Accounting
			 practices.
				(4)Financing
			 practices.
				(g)VacancyA
			 vacancy in the position of CCO or any other audit officer shall be filled in
			 the manner in which the original appointment was made.
			(h)CompensationThe
			 compensation of the CCO and other audit officers shall be determined by the
			 Board.
			(i)RemovalThe
			 CCO and other audit officers may be removed at the discretion of a majority of
			 the Board.
			(j)TermThe
			 CCO and other audit officers shall serve a 6-year term and may be reappointed
			 in accordance with this section.
			(k)LimitationsThe
			 CCO and other audit officers shall not—
				(1)hold any other
			 public office;
				(2)have any interest
			 in an infrastructure project considered by the Board;
				(3)have any interest in an investment
			 institution, commercial bank, or other entity seeking financial assistance for
			 any infrastructure project from the Bank; and
				(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
				9.PersonnelThe chairperson of the Board, executive
			 director, chief risk officer, and chief compliance officer shall appoint,
			 remove, fix the compensation of, and define the duties of such qualified
			 personnel to serve under the Board, executive committee, risk management
			 committee, or audit committee, as the case may be, as necessary and prescribed
			 by one or more of the following: this Act, the bylaws of the Bank, and the
			 Board.
		10.Eligibility
			 criteria for assistance from Bank
			(a)In
			 generalNo financial assistance shall be available under this Act
			 from the Bank unless the applicant for such assistance has demonstrated to the
			 satisfaction of the Board that the project for which such assistance is being
			 sought meets—
				(1)the requirements
			 of this Act; and
				(2)any criteria
			 established in accordance with this Act by the Board.
				(b)Establishment of
			 project criteria
				(1)In
			 generalConsistent with the requirements of subsections (c) and
			 (d), the Board shall establish—
					(A)criteria for
			 determining eligibility for financial assistance under this Act;
					(B)disclosure and
			 application procedures to be followed by entities to nominate projects for
			 assistance under this Act; and
					(C)such other
			 criteria as the Board may consider to be appropriate for purposes of carrying
			 out this Act.
					(2)Factors to be
			 taken into account
					(A)In
			 generalThe Bank shall
			 conduct an analysis that takes into account the economic, environmental, social
			 benefits, and costs of each project under consideration for financial
			 assistance under this Act, prioritizing projects that contribute to economic
			 growth, lead to job creation, and are of regional or national
			 significance.
					(B)CriteriaThe
			 criteria established pursuant to paragraph (1)(A) shall provide for the
			 consideration of the following factors in considering eligibility for financial
			 assistance under this Act:
						(i)The
			 means by which development of the infrastructure project under consideration is
			 being financed, including—
							(I)the terms and
			 conditions and financial structure of the proposed financing; and
							(II)the financial
			 assumptions and projections on which the project is based.
							(ii)The
			 likelihood that the provision of assistance by the Bank will cause such
			 development to proceed more promptly and with lower costs for financing than
			 would be the case without such assistance.
						(iii)The extent to
			 which the provision of assistance by the Bank maximizes the level of private
			 investment in the infrastructure project while providing a public
			 benefit.
						(c)Factors for
			 specific types of projects
				(1)Transportation
			 infrastructure projectsFor
			 any transportation infrastructure project, the Board shall consider the
			 following:
					(A)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
					(B)Reduction in
			 carbon emissions.
					(C)Reduction in
			 surface and air traffic congestion.
					(D)Smart growth in
			 urban areas.
					(E)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
					(F)Use of smart
			 tolling, such as vehicle miles traveled and congestion pricing, for highway,
			 road, and bridge projects.
					(G)Public health
			 benefits.
					(2)Environmental
			 infrastructure projectFor any environmental infrastructure
			 project, the Board shall consider the following:
					(A)Public health
			 benefits.
					(B)Pollution
			 reductions.
					(C)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
					(D)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
					(3)Energy
			 infrastructure projectFor any energy infrastructure project, the
			 Board shall consider the following:
					(A)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
					(B)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
					(C)Reduction in
			 carbon emissions.
					(D)Smart growth in
			 urban areas.
					(E)Expanded use of
			 renewable energy, including hydroelectric, solar, and wind.
					(F)Development of a
			 smart grid.
					(G)Energy efficient
			 building, housing, and school modernization.
					(H)In any case in
			 which the project is also a public housing project—
						(i)improvement of the
			 physical shape and layout;
						(ii)environmental
			 improvement; and
						(iii)mobility
			 improvements for residents.
						(I)Public health
			 benefits.
					(4)TelecommunicationsFor
			 any telecommunications project, the Board shall consider the following:
					(A)The extent to
			 which assistance expands or improves broadband and wireless services in rural
			 and disadvantaged communities.
					(B)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
					(C)Job creation, including work force
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
					(d)Consideration of
			 project proposals
				(1)Participation by
			 other agency personnelConsideration of projects by the executive
			 committee and the Board shall be conducted with personnel on detail to the Bank
			 from relevant Federal agencies from among individuals who are familiar with and
			 experienced in the selection criteria for competitive projects.
				(2)FeesA
			 fee may be charged for the review of any project proposal in such amount as
			 maybe considered appropriate by the executive committee to cover the cost of
			 such review.
				(e)Discretion of
			 boardConsistent with other provisions of this Act, any
			 determination of the Board to provide assistance to any project, and the manner
			 in which such assistance is provided, including the terms, conditions, fees,
			 and charges shall be at the sole discretion of the Board.
			(f)State and local
			 permits requiredThe provision of assistance by the Board in
			 accordance with this Act shall not be deemed to relieve any recipient of
			 assistance or the related project of any obligation to obtain required State
			 and local permits and approvals.
			(g)Annual
			 reportAn entity receiving assistance from the Board shall make
			 annual reports to the Board on the use of any such assistance, compliance with
			 the criteria set forth in this section, and a disclosure of all entities with a
			 development, ownership, or operational interest in a project assisted or
			 proposed to be assisted under this Act.
			11.Exemption from
			 local taxationAll notes,
			 debentures, bonds or other such obligations issued by the Bank, and the
			 interest on or credits with respect to such bonds or other obligations, shall
			 not be subject to taxation by any State, county, municipality, or local taxing
			 authority.
		12.Status and
			 applicability of certain Federal laws; full faith and credit
			(a)Budgeting and
			 auditors practicesThe Bank shall comply with all Federal laws
			 regulating the budgetary and auditing practices of a government corporation,
			 except as otherwise provided in this Act.
			(b)Full faith and
			 creditAny bond or other obligation issued by the Bank under this
			 Act shall be an obligation supported by the full faith and credit of the United
			 States.
			(c)Effect of and
			 exemptions from other laws
				(1)Exempt
			 securitiesAll debt securities and other obligations issued by
			 the Bank pursuant to this Act shall be deemed to be exempt securities within
			 the meaning of laws administered by the Securities and Exchange Commission to
			 the same extent as securities which are direct obligations of, or obligations
			 fully guaranteed as to principal or interest by, the United States.
				(2)Open market
			 operations and state tax exempt statusThe obligations of the
			 Bank shall be deemed to be obligations of the United States for the purposes of
			 the provision designated as (b)(2) of the 2nd undesignated paragraph of section
			 14 of the Federal Reserve Act (12 U.S.C. 355) and section 3124 of title 31,
			 United States Code.
				(3)No priority as a
			 federal claimThe priority established in favor of the United
			 States by section 3713 of title 31, United States Code, shall not apply with
			 respect to any indebtedness of the Bank.
				(d)Federal reserve
			 banks as depositories, custodians, and fiscal agentsThe Federal
			 reserve banks may act as depositaries for, or custodians or fiscal agents of,
			 the Bank.
			(e)Access to
			 book-entry systemThe Secretary may authorize the Bank to use the
			 book-entry system of the Federal reserve system.
			13.Compliance with
			 Davis-Bacon ActAll laborers
			 and mechanics employed by contractors and subcontractors on projects funded
			 directly by or assisted in whole or in part by and through the Bank pursuant to
			 this Act shall be paid wages at rates not less than those prevailing on
			 projects of a character similar in the locality as determined by the Secretary
			 of Labor in accordance with subchapter IV of chapter 31 of part A of title 40,
			 United States Code. With respect to the labor standards specified in this
			 section, the Secretary of Labor shall have the authority and functions set
			 forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.)
			 and section 3145 of title 40, United States Code.
		14.Applicability of
			 certain State lawsThe receipt
			 by any entity of any assistance under this Act, directly or indirectly, and any
			 financial assistance provided by any governmental entity in connection with
			 such assistance under this Act shall be valid and lawful notwithstanding any
			 State or local restrictions regarding extensions of credit or other benefits to
			 private persons or entities, or other similar restrictions.
		15.Audits; reports
			 to President and Congress
			(a)AccountingThe
			 books of account of the Bank shall be maintained in accordance with generally
			 accepted accounting principles and shall be subject to an annual audit by
			 independent public accountants appointed by the Board and of nationally
			 recognized standing.
			(b)Reports
				(1)BoardThe
			 Board shall submit to the President and Congress, within 90 days after the last
			 day of each fiscal year, a complete and detailed report with respect to the
			 preceding fiscal year, setting forth—
					(A)a summary of the
			 Bank’s operations, for such preceding fiscal year;
					(B)a schedule of the Bank’s obligations and
			 capital securities outstanding at the end of such preceding fiscal year, with a
			 statement of the amounts issued and redeemed or paid during such preceding
			 fiscal year; and
					(C)the status of
			 projects receiving funding or other assistance pursuant to this Act, including
			 disclosure of all entities with a development, ownership, or operational
			 interest in such projects.
					(2)GAONot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report evaluating activities of the Bank for the fiscal
			 years covered by the report that includes an assessment of the impact and
			 benefits of each funded project, including a review of how effectively each
			 project accomplished the goals prioritized by the Bank’s project
			 criteria.
				(c)Books and
			 records
				(1)In
			 generalThe Bank shall maintain adequate books and records to
			 support the financial transactions of the Bank with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each project maintained on a publically accessible database.
				(2)Audits by the
			 secretary and gaoThe books and records of the Bank shall be
			 maintained in accordance with recommended accounting practices and shall be
			 open to inspection by the Secretary and the Comptroller General of the United
			 States.
				16.Capitalization of
			 bank
			(a)Authorization of
			 appropriationThere is authorized to be appropriated to the
			 Secretary for purchase of the shares of the Bank $5,000,000,000 for each of
			 fiscal years 2010, 2011, 2012, 2013, and 2014 with the aggregate representing
			 10 percent of the total subscribed capital of the Bank.
			(b)Callable
			 capitalOf the total subscribed capital of the Bank, 90 percent
			 shall be callable capital subject to call from the Secretary only as and when
			 required by the Bank to meet its obligations on borrowing of funds for
			 inclusion in its ordinary capital resources or guarantees chargeable to such
			 resources.
			(c)Outstanding
			 loansAt any time, the aggregate amount outstanding of bonds
			 issued by the Bank shall not exceed 250 percent of its total subscribed
			 capital.
			17.SunsetThe Bank shall cease to exist 15 years after
			 the date of enactment of this Act.
		
